Citation Nr: 1439734	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to September 1969.  His decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.

The case was remanded in May 2013 to obtain treatment records and afford the Veteran a VA examination; it was remanded again in January 2014 to inform the Veteran that treatment records were not received and to obtain an addendum medical opinion.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A lumbar spine disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed lumbar spine disorder did not develop as a result of any incident during service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letter dated in February 2007 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records and also secured examinations in furtherance of his claims.  The case was remanded, in part, in June 2013 to obtain private treatment records from W.C., M.D.  VA requested those records twice in August 2013 and received no response.  In January 2014, the Veteran was provided notice that those records were not obtained and he was invited to submit them himself.  No records were submitted by the Veteran.  The Board finds that VA has discharged its duty in obtaining records from Dr. W.C.
Pertinent VA examinations were obtained in February 2008 and September 2013 with a January 2014 addendum opinion.  38 C.F.R. § 3.159(c)(4).  The September 2013 VA examination with addendum opinion obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b) (West 2002).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A review of the Veteran's STRs shows no treatment for, or diagnosis of, any lumbar spine disorder.  They do show that the Veteran sustained shrapnel injuries during a mortar attack in July 1968; however, the records pertaining to those injuries do not contain any lumbar spine complaints.  The Veteran's July 1968 discharge note following his treatment indicates that he had multiple fragment wounds of the right upper extremity and left chest wall and fracture of the left fifth and sixth ribs.  The February 1969 medical board examination and May 1969 separation examination both show that the Veteran had a clinically normal spine.  A report of the May 1969 medical board proceedings shows that the Veteran had paralysis of muscles of the right hand; a severed ulnar nerve; and fragment wounds of the right upper limb.  There is no mention of any lumbar spine injury or complaints.  

The Veteran's initial claim seeking service connection was filed in September 1969; he did not claim any lumbar spine disorder.  A March 1970 VA examination in connection with his initial claim shows that there were no lumbar spine complaints.  A VA examination in December 1991 included chest X-rays that showed spondylotic changes of the spine.  The musculoskeletal portion of the examination report does not contain any findings pertaining to the lumbar spine.  The examination report reflects that the Veteran had worked for 20 years as an overseer and laborer on a farm.  An MRI in November 2006 shows that the Veteran had increased signal within the vertebral body of uncertain etiology, spondylosis with disc degeneration, spinal stenosis, and bulging discs.  The report shows that the increased signal could represent sequela from old compression fracture and that an acute compression fracture was not strongly suspected.  

In his January 2007 claim, the Veteran asserted that he incurred an in-service lumbar spine injury during the mortar blast and that he had not sustained any other injuries that could have caused his back problems.  A letter received in July 2007 from Dr. W.C. shows that the Veteran had been suffering for some time with back pain and that MRI results showed that that was old damage that he suffered in Vietnam.  He reported that the Veteran suffered extensive damage to his back due to an explosion and a great deal of shrapnel having to be removed.  

The Veteran was afforded a VA examination in February 2008.  The examiner noted that they could find no mention of a back injury in the service treatment records.  The Veteran reported that he believed he had a back injury when a military vehicle hit a landmine; he did not recall any specific treatment that he had to his back after that injury.  The Veteran reported that he believed that "over time, my back deteriorated."  He reported working as a farmer since his discharge from service and that he continued to work as a farmer.  The Veteran was diagnosed with L5-S1 lumbar disk disease.  The examiner opined that it was more likely than not due to effects of manual labor as a farmer and effects of aging over the past 35 years.  The examiner noted that no documentation of a medical connection between a military vehicle accident and any injury to his back was located in the claims file.  The examiner commented that documentation that the Veteran's current lumbar disk disease was related to or caused by an injury to his back during military service was not provided at that visit.

In his February 2008 notice of disagreement, the Veteran reported that the landmine explosion threw him out of the vehicle and that his back condition was caused by the hard landing.

The Veteran was afforded another VA examination in September 2013.  He was diagnosed with lumbar spine degenerative disc disease.  The Veteran reported being injured in service after being thrown off a vehicle that hit a landmine.  He denied any specific treatment for his lower back during service.  He reported having physical therapy several times since his discharge from service.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that on review of medical records, there was no evidence of a claim or contention related to the Veteran's lumbar spine until January 2007 (MRI testing noted in November 2006).  The examiner noted reviewing Dr. W.C.'s statement as well as the Veteran's lay statements.  The examiner commented that on review of the Veteran's STRs, there were no medical records, which support the Veteran's contention.  The examiner noted that the Veteran was not evaluated, diagnosed or treated for his lumbar spine while on active duty.  The examiner opined that they were unable to create a link between his previous service injuries (vehicle accident/mortar attack) while on active duty and his current symptoms and diagnosis approximately 37 years after his discharge from the military.  The examiner concluded that it was likely that the lumbar spine condition was caused or incurred by his occupations following military service.  

An addendum opinion was obtained in January 2014.  The examiner reported their previous opinion.  The examiner noted that they were directed to accept the Veteran's report of an in-service injury; they commented that the Veteran's case was based upon his supposition (hypothesis without proof) that his back was injured while on active duty.  The examiner noted that thereafter the Veteran had subjective complaints over the next 30 plus years without a significant evaluation, diagnosis or treatment until 2007.  The examiner noted that since his discharge from the military, the Veteran had worked as a farmer and had likely performed "heavy and strenuous labor."  It was the examiner's opinion that it was more likely that the Veteran's lumbar spine condition was caused by or related to his occupation(s) following military service and as a consequence of the aging process.  

Based on a review of the evidence, the Board concludes that service connection for a lumbar spine disorder is not warranted.  Although the Veteran reported an in-service injury, and has a current diagnosis of a lumbar spine disorder, the evidence fails to show a relationship between a current diagnosis and his military service.

In this case, the evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that any lumbar spine disorder had its onset in service or is related to an event, injury or disease in service.  The Board acknowledges the Veteran's reports of an in-service injury, as well as his reported injury being incurred in combat.  As noted above, there is a reduced evidentiary burden related to the issue of service incurrence in cases where the in-service injury is related to combat.  In this case, even when accepting the Veteran's reports of an in-service back injury incurred during combat, the evidence fails to show that such injury resulted in a current disorder.  As noted above, the February 1969 and May 1969 examinations after the Veteran was injured in service both revealed a clinically normal spine.  There is no indication in the Veteran's STRs of any chronic disorders resulting from the reported in-service injury.  The lack of a spine disorder being noted on examinations following the in-service injury weighs against a finding that any current lumbar spine disorder had its onset in service.  Also, the fact that the Veteran filed an initial claim the same month he was discharged from service seeking service connection for disorders incurred from the documented mortar blast injury, yet did not mention any lumbar spine disorder, supports the Board's conclusion that any in-service back injury did not result in a current disability.  In this case, the contemporaneous service records weigh against any finding that the reported injury resulted in a chronic disability.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

The Veteran's post-service medical records fail to show that a current back disorder is related to his military service.  Although Dr. W.C.'s letter shows that the Veteran had been suffering for some time with back pain, it does not show that the Veteran has had complaints dating back to his military service.  The evidence shows that he has worked as a farmer for 30 plus years post-service.  The Veteran has not provided any explanation for how he was able to work as a farmer for 30 plus years after service if he had a lumbar spine disorder dating back to service.  The Veteran also has not explained why he filed for other service connection claims the same month he was discharged from service, yet did not file for his lumbar spine until 2007, nearly 40 years after he was discharged from service, if he has had a lumbar spine disorder dating back to service.  

In this case, the contemporaneous service records fail to show that a current lumbar spine disorder began during the Veteran's military service or is otherwise related to his service.  Here, the first evidence of any lumbar spine findings was in 1991 when chest X-rays showed spondylotic changes; however, no lumbar spine complaints were made at that time.  The earliest evidence of lumbar spine complaints is in 2006 when the Veteran had an MRI of the spine.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of chronic lumbar spine complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of post-service findings is itself evidence which tends to show that a lumbar spine disorder did not have its onset in service or for many years thereafter, especially considering the Veteran's post-service employment.  

The Board acknowledges the July 2007 letter from Dr. W.C. that the Veteran had been suffering for some time with back pain and that MRI results showed that that was old damage that he suffered in Vietnam.  The rationale was that the Veteran suffered extensive damage to his back due to an explosion and a great deal of shrapnel having to be removed.  However, Dr. W.C. did not indicate that he reviewed the Veteran's STRs, which do not show shrapnel being removed from his lumbar spine, as well as failing to show that he had a lumbar spine disorder on examinations in 1969.  Dr. W.C. also did not address the Veteran's long post-service history of working as a farmer.  As such, the Board accords his positive opinion less probative value.  In this case, the September 2013 VA examiner had the benefit of reviewing the Veteran's records, yet still provided negative nexus opinions.  Considering that the examiner's opinions were formed after having had the opportunity to examine the Veteran and review his records, which included his reports of the in-service injury, the Board accords them great probative value.  Therefore, a finding of service connection based upon Dr. W.C.'s opinion is not warranted.

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  None of the Veteran's treatment records have indicated a continuity of symptomatology following his reported in-service injury.  There is no indication of arthritis until many years after discharge from service.  As already discussed above, the contemporaneous service records weigh against any finding of a continuity of arthritis symptomatology since service.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a lumbar spine disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a lumbar spine disorder and his active duty, service connection for a lumbar spine disorder is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a lumbar spine disorder and the Veteran's active duty, service connection for a lumbar spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lumbar spine disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


